Name: COMMISSION REGULATION (EC) No 1985/95 of 14 August 1995 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 192/2515 . 8 . 95 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1985/95 of 14 August 1995 on the supply of vegetable oil as food aid the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 985 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. For lots A and B, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1995 . For the Commission Erkki LIIKANEN Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990 , p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . M OJ No L 81 , 28. 3. 1991 , p. 108. No L 192/26 EN Official Journal of the European Communities 15. 8 . 95 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1994 and 1995 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel. (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 EURON NL) 4 . Representative of the recipient (J) : to be designated by the recipient 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29. 4 . 1991 , p. 1 (under III.A ( 1 ) (a)) 8 . Total quantity : 730 tonnes net 9 . Number of lots : one (see Annex II) 10 . Packaging and marking (6) (8) : see OJ No C 114, 29 . 4 . 1991 , p. 1 (under IILA(2)(1 ), IIIA(2)(3) and II1.A (3))  five-litre metal canisters , without cardboard cross-pieces  language to be used for the markings : see Annex II 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at port of shipment (9) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment : 25. 9  15. 10 . 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply (4): tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 29 . 8 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 9 . 1995 (b) period for making the goods available at the port of shipment : 9  29. 10 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 25. Refund payable on request by the successful tenderer :  15. 8 . 95 I EN J Official Journal of the European Communities No L 192/27 LOT B 1 . Operation No ('): see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient 0 : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobili2ed : refined sunflower oil 7. Characteristics and quality of the goods (3) f): No C 114, 29 . 4. 1991 , p. 1 (under IILA (l)(b)) 8 . Total quantity : 255 tonnes net 9. Number of lots : one (see Annex II) 10 . Packaging and marking (*) (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA (2)(1 ), IIIA (2) (3) and III.A(3))  five-litre metal canisters , without cardboard cross-pieces  language to be used for the marking : see Annex II  B 3 : supplementary markings : 'Expiry date :...' (date of manufacture + 18 months) 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of shipment (9) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 9  15. 10 . 1995 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 29. 8 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 9 . 1995 (b) period for making the goods available at the port of shipment : 9  29. 10 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120 , bureau 7/46, rue de la Loi/Wetstraat 200 , B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  15. 8 . 95No L 192/28 I EN I Official Journal of the European Communities Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . B3 : the radioactivity certificate and the certificate of origin must be legalized by the diplomatic represen ­ tation in the country of origin of the goods. (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Is) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (6) Notwithstanding OJ No C 114, point IIIJ\(3)(C) is replaced by the following : 'the words "European Community"'. 0 The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate (B3 : and Expiry date ; A4 : the sanitary certificate must be legalized by the diplomatic representation in the country of origin of goods). (8) Shipment to take place in 20-foot containers, FLC/FCL (B3 : each containing 15 tonnes net). The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 180 seal), the number of which is to be provided to the recipient's forwarder. (9) For Lot A and B , notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indi ­ cate two ports of shipment not necessarily belonging to the same port area. 15 . 8 . 95 I EN I No L 192/29Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote ErÃ ¤ Parti Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) KokonaismÃ ¤Ã ¤rÃ ¤ ( tonnia) Total kvantitet (ton) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Delkvantitet (ton) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Toimi N:o Aktion nr PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino MÃ ¤Ã ¤rÃ ¤maa BestÃ ¤mmelseland Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k A 730 A 1 : 90 1633/94 Zimbabwe English A 2: 285 1659/94 Haiti FranÃ §ais A 3 : 90 1660/94 Haiti FranÃ §ais A 4: 250 1661 /94 Guatemala EspaÃ ±ol A 5: 15 140/95 Madagascar FranÃ §ais B 255 B 1 : 135 1623/94 El Salvador Espanol B 2: 30 1663/94 Gambia English B 3: 90 1668/94 Egypt English